Title: From George Washington to John Jay, 25 September 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Quarters West Point 25th Sepr 1779
        
        I have been honored with yours of the 15th covering a Resolve confirming the arrangement of the Massachusetts line, and a printed

Copy of a circular letter from Congress to their constituents. I sincerely hope, that the measures pointed out may be pursued, and that every good effect, to be wished for, may be the result.
        Since mine of the 19th I have recd several pieces of intelligence from my confidential Correspondents in New York and upon Long Island, and from persons in other quarters: The following are substantially the contents of their different letters, from which you will perceive, they all agree that a very considerable embarkation is in agitation, tho’ there are a variety of opinions respecting the numbers and destination.
        New York 11th Septr
        “It is generally beleived that the 44th and 3 Hessian Regiments which embarked and sailed a few days ago, went to Quebec. Sir James Wallace in the Experiment of 50 Guns sailed at the same time for Georgia, having under his convoy a Store ship and two or three other Vessels, but no troops. The Europa 64. Russel 74. Renown 50. and four or five Frigates in the harbour of New York. It is thought the large ships will be sent to the West Indies to reinforce Admiral Byron. The general opinion that nothing further could be done in Georgia without a reinforcement, which it is thought will be sent about the beginning of October.[”]
        From the same Sept. 18th
        “The 54th 77th Rawdons or Irish Volunteers Queens Rangers—Cathcarts Legion—all the Grenadeirs and Light Infantry and the greater part of the Horse under orders for embarkation. It is generally beleived they are bound to the southward, and that Charles town will be the great object this Campaign—Every 6th Man from King and Queen County at work upon the Fort at Brooklyn. The inhabitants of Suffolk County having refused to turn out for the same purpose, were threatned with military execution in case of further non compliance. The gorge or pass at Fort Washington strongly fortified, and the Works upon Bayards Hill, in the Rear of the City, are repairing. The grand Battery repairing—and to be mounted with 40 twenty four pounders.[”]
        Long Island Sepr 19th
        “An account is just recd from General prescot at Rhode Island, that a Vessel had arrived there which left a French Fleet in latitude 25 or 35 (not certain which) steering N.W. this had occasioned great confusion, and the immediate call of a general Council of War.[”]
        Monmouth County Sepr 21st
        “A fleet of 30 sail went into the Hook this day, from whence, or whether any troops on board not known. When they hove in sight, they appeard to come from the Eastward. A deserter from the fleet at

New York mentions that the press had been exceedingly hot, and that Admiral Arbuthnot was to sail in a few days with three sixty four Gun ships with a fleet under Convoy.[”]
        Eliza. Town 22d Sepr
        “On the 20th a Mr Edward Fox of Philada an exchanged prisoner, came out of New York. He says the embarkation was by accounts to consist of seven thousand Men, and that a number of Hessian and English Regiments had embarked before he came away. their destination said to be Virginia.”
        From the foregoing, Congress will readily perceive, that the destination of the embarkation referred to, must be merely conjectural—this however seems to be certain, that the Enemy, from their preparations for defence upon New York Island, and upon the heights of Brooklyn upon Long Island, mean to put themselves in a situation to hold the City and its environs with their remaining force.
        From the movements of the enemy upon Stoney and Verplanks points for a few days past, an evacuation of the latter seemed probable; but an intelligent Deserter yesterday informs, that one Regiment from Verplanks and two from Stoney point had gone down to New York, which was the occasion of their demolishing some of the old Works, and contracting themselves within new. I have the honor to be with the greatest Respect and Esteem Sir Your Excellency’s most obt Servt
        
          Go: Washington
        
      